Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00065-CV

                                      Loretta WANG,
                                         Appellant

                                             v.

                      THE UNIVERSITY OF TEXAS AT AUSTIN,
                                   Appellee

                     From the 200th District Court, Travis County, Texas
                            Trial Court No. D-1-GN-11-000577
                     The Honorable Orlinda L. Naranjo, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Loretta Wang.

       SIGNED October 9, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice